{¶ 74} I respectfully concur in judgment only. I find the majorities' reliance on the Financial Responsibility Act, R.C. 4509.01 in justifying a reversal to be misplaced an a quantum leap not anticipated nor implied in the statute.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas is affirmed, in part, and reversed, in part. This matter is remanded for further proceedings pursuant to Ferrando, supra. Costs assessed to OMNI Hartford Insurance Group, the defendant-appellee.